Title: From Edward Hand to Edward Antill, 3 April 1781
From: Hand, Edward
To: Antill, Edward


                        
                            Sir
                            Orderly Office New Windsor 3d April 1781
                        
                        I have it in Command from his Excelly to inform you it is his pleasure that the Non Commission’d Officiers and
                            private men of Capt. Antoine Selin’s Company be incorporated with Colo. Hazen’s Regiment—before the incorporation takes
                            place I think you will do well to have a State of the Accots of the Company signed by Capt. Selin and the men themselves.
                            I am Sir with Regard & Esteem Yr Obedt Hble Servt
                        
                            E.H: A.G.
                        
                    